Citation Nr: 1608140	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-26 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo

INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction over the case was subsequently transferred to the RO in Manilla, the Republic of the Philippines.

In November 2011, the Veteran testified at a Board hearing.  A transcript of the testimony has been associated with the Veteran's claims folder.  

In April 2012, the case was remanded for further development.  It is now returned to the Board for further appellate review.  

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's psychiatric disability has been manifested by symptoms that have resulted in reduced reliability and productivity but has not been manifested by occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for psychiatric disability have been met since the award of service connection.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has certain duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, VA's duty to notify was satisfied through a notice letter dated in September 2006, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  The notice letter addressed the underlying service connection claim, which was substantiated by the grant of service connection.  As the current appeal stems from the grant of service connection, no further notice under 38 U.S.C.A. § 5103(a) is required.  The record reflects that the Veteran received proper notice required under 38 U.S.C.A. §§ 5013A and 7105 (West 2014) during the course of the appeal.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), VA treatment records, VA examination reports, Social Security Administration (SSA) records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Nor is the existence of such outstanding records evident from the file.

The Veteran was also provided VA examinations in May 2007, April 2009, and December 2013 in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board finds these examinations are adequate for the purpose of evaluating the claim as the examiners reviewed the Veteran's pertinent medical history, considered his self-reported history, and provided medical opinion evidence sufficient to rate the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  

The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  The evaluation, however, of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's major depressive disorder has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.27 (2015) (explaining use of diagnostic code numbers).  Almost all mental health disorders, including the one at issue, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships).

A 100 percent disability rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

Although VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

The Veteran's PTSD was assigned a 30 percent evaluation from August 31, 2006, pursuant to DC 9411.  Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection-August 31, 2006.

For the following reasons, the Board finds that the disability picture for the service-connected psychiatric disability more nearly approximates the criteria for a 50 percent disability rating since August 31, 2006.

VA mental health treatment records dated from May 2006 through February 2013 are associated with the claims file.  Pertinent records show the Veteran participated in individual therapy from May 2006 through February 2011 with psychologist, Dr. V.L. to treat PTSD symptoms.  During this time, treatment records show that the Veteran reported symptoms to include depression, avoidance, anxiety, and social withdraw especially in crowded areas.  Additionally, the Veteran experienced intrusive thoughts triggered by world events such as wild fires.  The therapist's reports reflect the Veteran's mood was neutral and his affect was noted as full range, with the exception of a July 2010 therapy note which reflects the Veteran's mood and affect as anxious.  See Citrus Heights Vet Center Therapy Reports.

Correspondence date in February 2011 from Dr. L. chronicles the Veteran's PTSD symptoms and the degree of occupational and social impairment that they cause on different aspects of his functioning.  According to Dr. L., the Veteran's PTSD disability significantly impacts his social and occupational functioning as the Veteran is currently married to his fourth wife and after 30 years of employment with the U.S. Postal Service, he recently retired because working became an intolerable struggle.  Additionally, Dr. L. stated that the Veteran had to use 96 hours of sick leave due to stress and prior to that time he would take leave approximately four days a month due to his inability to tolerate stress related to difficulty interacting with others particularly during holidays when the number of people at work increased due to seasonal hiring and also in crowded areas.  Additionally, Dr. L. acknowledged the Veteran's most bothersome symptoms included difficulty sleeping, intrusive memories of his trauma, nightmares, and anxiety.  Dr. L. provided the following diagnoses: Axis I PTSD; Axis III erectile dysfunction, and Axis IV occupational stress and lack of social support.  A GAF score of 45 was assigned.

The Veteran was afforded a VA PTSD examination in May 2007 at which time he provided a history with respect to his psychiatric symptoms.  He reported that his military occupational specialty (MOS) was Special Firefighter and recounted his in-service traumatic event explaining that an engine room blew up killing 6 people.  He was the first responder and after containing the fire he had to also assist with removing the bodies of the victims.  The Veteran described symptoms of avoidance, social withdrawal, irritability, and nightmares.  Specifically, he reported that he preferred to be alone and avoided public places because he became agitated when he was around a lot of people.  He also reported difficulty connecting with others or showing emotions, which he associated with three failed marriages.  He reported that he had been married and divorced three times and that he had two step-children from his last marriage.  He continued to maintain contact with both children.  According to the Veteran, his PTSD symptoms caused marital problems.  Specifically, his first wife felt that he was not the same person since he returned from Vietnam.  His second wife was very sociable and often desired for the Veteran to go out with her.  According to the Veteran, he was uncomfortable in crowded places, and therefore not as sociable.  He reported that his second wife eventually started to cheat on him.  Finally, the Veteran's third wife was reportedly afraid of him and also felt that he was not a loving or caring person and thus inattentive to her.  He also endorsed symptoms to include anger, anxiety, hypervigilance, and difficulty sleeping.  According to the Veteran, he slept for approximately four hours each night and consumed a few drinks to facilitate sleep.  He described a specific occurrence of anxiety during a trip to an Ikea store when he was unable to find the exit.  He also described symptoms of exaggerated startle response reporting that he was usually "jumpy."  The Veteran reported that he did not socialize much.  He stated that fishing was his only hobby and that he had two friends, of which one was his fishing buddy.  He also reported that he had been working for the U.S. Postal Service for 27 years and that he was able to maintain his employment because he worked alone.  He reported having had problems with authority figures in the past.  The examiner's report reflects the Veteran was dressed casually.  He denied suicidal ideation and hallucinations.  There was no evidence of delusions, impaired thinking, impaired judgment or the inability to perform activities of daily living.  After interviewing the Veteran and conducting a mental evaluation of him, the examiner provided an Axis I diagnosis of PTSD, chronic and assigned a GAF score of 55 which he concluded was reflective of moderate symptoms.  There were no symptoms of obsessional rituals which interfered with routine activity, or panic attacks that occurred weekly or less often.

The Veteran underwent a VA psychiatry examination in April 2009.  After interviewing the Veteran and conducting a mental evaluation of him, the examiner provided an Axis I diagnosis of PTSD, chronic mild, and adjustment disorder with mixed emotional features, moderate.  A GAF score of 55 was assigned, which the examiner related to the Veteran's PTSD disability and opined that current adjustment disorder was not related to military service.  In so finding, the examiner also considered the Veteran's adjustment reaction and assigned a separate GAF score of 50.  The Veteran presented with symptoms to include depressed mood, anger, irritability, and difficulty sleeping.  Intrusive thoughts of his traumatic experience and anxiety were also noted.  The Veteran reported that he recently married his fourth wife and that he had a few friends.  He was sad due to the death of a close friend one year ago or so.  The Veteran reported that he was two years shy of retirement and that he would be unable to live on 56 percent of his salary, noting that he was under additional stress due to his wife being laid off from her job.  The examiner's report reflects the Veteran was oriented to time and place.  There was no evidence of hallucinations or delusions, impaired thinking, impaired judgment or the inability to perform activities of daily living.  There were also no symptoms of suicidal ideation, obsessional rituals which interfere with routine activity, or panic attacks that occur weekly or less often.  The examiner concluded that the Veteran's primary symptoms included irritable mood, sleep disturbance, and stress that were episodic and mild to moderate in severity.  The examiner noted changes in the Veteran's psychosocial function and quality of life since his last VA examination, which consisted of increased work and financial pressures stemming from the loss of his wife's income.  The examiner opined that the changes were due to adjustment reaction and not attributable to the Veteran's PTSD disability noting other disorders and symptoms that interfered with his activities to include mood disorder and anxiety disorder.

A June 2011 VA psychology notes shows the Veteran presented to establish care with a primary care physician for medication management.  He reported that he retired from the U.S. Postal Service on January 3, 2011, and moved to the island of Camotes, Cebu.  According to the Veteran, he had been married since 2007 and had no children.  He reported participation in counseling for PTSD in 2006 and 2007 and that he had continued to take medication since that time.  He endorsed symptoms to include frequent anxiety attacks that occurred after he ran out of medication, anger, difficulty sleeping, flashbacks, nightmares, and irritability.  He reported the frequency and severity of his symptoms during the past month.  Specifically, he described the intensity of his symptoms as moderate, which included repeated disturbing memories, thoughts or images of the stressful experience, feeling very upset when something reminded him of the stressful experience to include a physical reaction such as heart pounding, trouble breathing, and sweating; avoiding activities or situations because they reminded him of the stressful experience, and feeling emotionally numb or being unable to have loving feelings for those close to him.  He reported experiencing the following symptoms "quite a bit": repeated disturbing dreams of the stressful event; loss of interest in activities that he used to enjoy; feeling distant or cut off from other people; feeling as if his future somehow will be cut short; and feeling irritable or having angry outbursts.  He also endorsed symptoms of suddenly acting or feeling as if the stressful experience were happening again, avoiding thoughts of or talking about the stressful experience or having feelings related to it as occurring "a little bit" over the past month.  Additionally, the Veteran reported extreme difficulty sleeping, concentrating, and feeling jumpy or easily startled.  He also reported recent nightmares that started when he ran out of medication approximately three weeks ago.  The examiner noted that the Veteran was calm and composed.  He was neatly groomed, maintained good eye contact, and his speech was coherent.  His affect was observed as appropriate and he demonstrated no psychotic features.  Current medication included antidepressants to include trazadone, bupropion, and prazosin.  It was noted that a psychological consult was suggested but the Veteran refused.  See Manila VA Outpatient Clinic Treatment Records located in Virtual VA.

A June 2011 treatment record shows a negative depression screening and a negative PTSD screening.  A July 2012 VA treatment record shows a negative depression screening.  Id.

VA mental health treatment records dated from November 2007 through February 2011 show that the Veteran presented for medication management.  A November 2007 mental health note shows the Veteran was accompanied by his wife and presented with complaints of difficulty sleeping.  He also reported continued use of alcohol to facilitate sleeping and increased anxiety, requesting medication to treat sleep disturbance.  According to the Veteran, he was under a lot of stress due to the recent wildfires in San Diego and the oil spill in San Francisco, which triggered intrusive memories of his traumatic in-service event.  He also reported stress related to his wife's treatment for TB.  During the past month or so he reported feeling detached, estranged, and irritable.  He also endorsed symptoms to include outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He denied suicidal and homicidal ideation.  The examiner's report reflects the Veteran was well groomed and cooperative.  The examiner noted impairment in social and occupational functioning related to the Veteran's divorces and recent problems at his job.  Axis I diagnoses included PTSD, chronic, and major depressive disorder, single episode, mild.  The examiner assigned a GAF score of 60 and referred the Veteran to undergo a mental health evaluation to commence medication management.  See Sacramento VA Medical Center Treatment Reports.

A December 2007 mental health note shows the Veteran presented for an intake biopsychosocial evaluation as a result of seeking medication management to treat PTSD symptoms of difficulty sleeping and depressed mood.  He reported that his temper had been bad lately, which negatively impacted his work.  Specifically, he endorsed diminished concentration, which had resulted in accidents at work.  The Veteran reported post-service employment to include driving trucks for one year, working as a brakeman for the Railroad for six years, and his current employment with the U.S. Postal Service since 1983.  He was three years away from retirement.  He reported that he has been married to his fourth wife for six months.  Examination revealed the Veteran presented with depressed mood and affect.  He was well groomed, cooperative and polite.  The Veteran was fully oriented and demonstrated fair insight and judgment, as well as clear thought and communication.  He reported a longstanding history of suicidal ideation but denied any plan or intent and denied homicidal ideation.  He endorsed symptoms to include intrusive thoughts, nightmares, flashbacks, intense psychological reaction when exposed to stimuli, avoidance, feeling detached and estranged, irritability, outbursts of anger, hypervigilance, and exaggerated startle response.  He reported problems with memory and concentration and that he must write things down or he would forget.  In the resulting report, the examiner noted objective evidence related to "difficulty tracking" during the interview.  After interviewing the Veteran and conducting a mental evaluation of him, the examiner's assessment was major depression with sleep difficulty, irritability, anxiety, and some panic symptoms.  He was prescribed Zoloft and trazodone.  Id.

A March 2008 suicide screening shows the Veteran denied suicidal and homicidal thoughts.  Id.

A July 2010 VA mental health note shows the Veteran reported for medication management.  He reported having two to three drinks every other weekend and also that he was experiencing symptoms attributable to erectile dysfunction.  According to the Veteran, he desired to seek service connection for erectile dysfunction asserting that it was attributable to his PTSD treatment.  The examiner's report reflects the Veteran was adequately groomed.  He was alert, cooperative, and well related.  His speech was normal and thought processes were goal-directed.  There was no evidence of hallucinations, delusions, suicidal or homicidal ideation.  He reported his mood as "good."  The Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  The examiner opined that his condition was stable and that he was in a good mood noting that his depression had improved and he continued to have nightmares associated with his PTSD disability.  The examiner concluded that the Veteran would continue medication to include gabapentin, prazosin, Wellbutrin, and trazadone and also encouraged the Veteran to decrease his alcohol consumption.  Id.

A subsequent November 2010 mental health note shows the Veteran presented for medication management.  He reported his mood as "ok."  He anticipated having some anxiety during the holidays stating that he was worried about being invited to other peoples' homes.  According to the Veteran, he disliked being around more than two to four people due to anxiety.  He reported that he only consumes about two beers per week and also that he felt better because he no longer drank two to three shots of vodka two to three times per week.  He reported that he was sleeping fairly well averaging approximately five hours each day.  The examiner's report reflects the Veteran was adequately groomed.  He was alert, cooperative, and well related.  His speech was normal and thought processes were goal-directed.  There was no evidence of hallucinations, delusions, suicidal or homicidal ideation.  He reported his mood as "ok to good" and his affect was noted as neutral and congruent with his reported mood of "ok to good."  The Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  Id.

A December 2010 VA mental health record notes the Veteran presented for medication management.  He reported that he discontinued his medication because he will have surgery in January and that he was very irritable and anxious describing having road rage and being irritable at work.  He also endorsed symptoms to include difficulty sleeping and that he averaged about four to five hours daily.  He elected to take sick leave on one day and explained that he required documentation noting that he was sick.  He described his mood as "irritable."  The examiner's report reflects the Veteran was adequately groomed.  He was alert, cooperative, and well related.  His speech was normal and thought processes were goal-directed.  There was no evidence of hallucinations, delusions, suicidal or homicidal ideation.  His affect was observed as irritable.  The Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  The examiner's assessment was major depression, stable after the Veteran restarted his medication and PTSD with symptoms to include nightmares, at a very low level.  The examiner diagnosed major depression, less than stable as a result of the Veteran discontinuing his medication over four weeks ago.  See Sacramento VA Medical Center Treatment Records located in Virtual VA.

A subsequent December 2010 VA treatment record notes depression and anxiety.  Id.

A February 2011 mental health note shows the Veteran presented for medication management.  He reported that he was doing well now that he had started his medication again.  He reported that he was happy to be retired and was also happy to be moving permanently to the Philippines in three weeks.  According to the Veteran, he was sleeping well and his mood was "good."  Examination revealed that he was alert, cooperative, well related, and adequately groomed.  His speech was normal and thought processes were noted as goal-directed.  His affect was observed as euthymic and congruent with his reported mood of "good."  The Veteran was fully oriented and demonstrated good insight and judgment, as well as clear thought and communication.  He denied suicidal and homicidal ideation.  The examiner's assessment was major depression, stable after the Veteran restarted his medication and PTSD with symptoms to include nightmares, at a very low level.  The examiner diagnosed major depression, less than stable as a result of the Veteran discontinuing his medication over four weeks ago.  PTSD with nightmares was still considered to be a low level.  See Sacramento VA Medical Center Treatment Records located in Virtual VA.

VA mental health records dated from January 2008 through April 2010 show the Veteran presented for medication management.  During this time, treatment records show that he endorsed symptoms to include anxiety, occasional panic attacks, intrusive thoughts, nightmares, flashbacks, intense psychological reaction when exposed to stimuli, avoidance, feeling detached and estranged, irritability, outbursts of anger, hypervigilance, and exaggerated startle response.  The Veteran also reported difficulty sleeping and consuming alcohol to help with sleep.  During this period, he reported his mood as being good, ok, pretty good, somewhat irritable and somewhat depressed, or anxious.  The examiner's reports reflect the Veteran was neatly groomed.  He was alert, cooperative and well related.  His speech was normal and thought processes were goal-directed.  There was no evidence of hallucinations, delusions, suicidal or homicidal ideation.  The Veteran was observed as fully oriented and demonstrated insight and judgment noted as fair or good, as well as clear thought and communication.  Medication management included Zoloft, which was discontinued in May 2008, trazodone, Wellbutrin, prazosin, and gabapentin.  During this period, the Veteran was often advised to decrease his alcohol consumption.  Diagnoses included major depression, PTSD, alcohol abuse, stable, at low level.  Id.

The Veteran underwent a VA psychiatric examination in December 2013.  The examiner opined that there was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner's report reflects that the Veteran presented with depressed mood, anxiety, and chronic sleep impairment.  Recurrent dreams of the traumatic event, avoidance, hypervigilance, and exaggerated startle response were also noted.  The Veteran reported that he was married to his fourth wife for six years and they have no children.  He described his relationship with his wife as "fine and good."  According to the Veteran, he remained at home mostly where he farmed and cared for his pets.  He reported going to the beach, reading, and watching television when there is electricity.  He also reported that he first sought counseling at the Vet Center in the mid 2000's due to symptoms of depression and anxiety attacks related to being around a lot of people.  However, currently he receives treatment at the Manila VA Outpatient Clinic to include psychological medication.  He reported that his social relationships revolved around his wife, her family, and his sister who resides in the United States with whom he communicates with via text message and also that he was retired.  The examiner's report reflects the Veteran was calm and interacted clearly noting that he became anxious and demonstrated an expansive affect when he communicated his current condition.  There were no symptoms of suicidal ideation, obsessional rituals which interfere with routine activity, or panic attacks that occur weekly or less often.  The Veteran reported that he used to think about suicide and attempted to overdose but at that time he was using cocaine and alcohol.  The examiner's report did not indicate evidence of hallucinations or delusions, impaired thinking, impaired judgment or the inability to perform activities of daily living.  The examiner provided an Axis I diagnosis of PTSD and did not assign a GAF score.  

The Board finds that the evidence warrants a higher rating of 50 percent since the award of service connection.  The Veteran's main symptoms during this period were chronic sleep impairment, nightmares, irritability, anxiety, intrusive thoughts, hypervigilance, and avoidance.  Dr. L., his therapist of several years, indicated the Veteran's symptoms of depression significantly impacted his social and occupational functioning and prevented him from maintaining family and interpersonal relationships.  He has been divorced three times and elected early retirement due to his inability to interact with others and his heightened withdrawal due to being in crowded areas or around several people resulting in the Veteran's use of substantial amount of sick leave due to his social comfort level.  The VA May 2007 and Aril 2009 VA examinations of record also show that he had problems with his social comfort level in crowds and assigned a GAF score of 55.  

Additionally, the Board has considered the testimony from the Veteran.  The statements describe symptoms of the Veteran's depression, particularly his inability to maintain employment due to social withdrawal, sleep difficulty, and getting into trouble.  They are consistent with the observations noted by Dr. L during individual therapy and VA treatment records.  His symptoms appear to produce difficulties with reduced reliability and productivity.

The Board has also considered whether the evidence supports a rating greater than 50 percent during the period on appeal, but finds that it does not.  The evidence establishes that the Veteran remarried and has remained married to his fourth wife despite earlier evidence suggesting that his symptoms had caused problems in his marriage.  The Veteran has reported having a few friends, maintaining a good relationship with his sister, socializing with his wife's family as well as performing activities of daily living, but on the whole his lifestyle was highly avoidant of social contact.  Specifically, the Veteran and his wife relocated to an island in the Philippines, where the population is approximately 20 thousand, due to the Veteran's inability to function well around others and especially in crowded places.  See Hearing Transcript at 4,5; February 2011 Correspondence from Dr. V.L.; see also Citrus Vet Center Therapy Notes.  Here, the Veteran resides on a farm with four others to include his wife, where they also grow their own vegetables and the electricity is reportedly scarce.  See Hearing Transcript at 4; December 2013 VA Examination.  He did report having a few friends, but on the whole his lifestyle was highly avoidant of social contact.  Finally, the December 2013 VA examiner found that the Veteran is able to manage his finances and also that his symptoms did not preclude employment.  Thus, the evidence does not demonstrate that he experiences deficiencies in most areas.  A higher rating is therefore not warranted.

Additionally, the VA therapist's reports consistently reflect that the Veteran used strategies learned in therapy to help his symptoms and did not have any changes in symptoms.  Monthly therapist's reports show that the Veteran's psychological symptoms did not change, nor were they becoming more severe; however, the Veteran has been shown to live a highly reclusive lifestyle and has minimal contact with others outside of his familial relationships.  See Citrus Vet Center Therapy Reports; Sacramento VA Medical Center Treatment Records located in Virtual VA.  Additionally, the Veteran has not submitted any statements or medical evidence identifying that he is unemployable.  

The Veteran's main symptoms during this period were difficulty sleeping, nightmares, anxiety, intrusive thoughts, and hypervigilance.  The Board notes the Veteran has maintained steady employment for many years.  He is able to function on a daily basis, to include activities of daily living such as maintaining personal hygiene and farming.  See September 2011 VA Examination.  The May 2007, April 2009, and December 2013 VA examiners and therapists reports also indicated that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  Review of VA treatment records show no evidence that the Veteran's psychiatric disability impaired his performance of routine activities, his ability to function independently, or his ability to control his impulses.  Nor did he exhibit spatial disorientation that interfered with routine activities.  

The Veteran acted appropriately during the VA examinations.  There is also no evidence of gross impairment in thought processes, and the VA examiner found no objective evidence of concentration difficulties, suicidal ideation, obsessional rituals, panic attacks or neglect of personal appearance and hygiene.  Additionally, the May 2007 VA examiner assigned a GAF score of 55 and concluded the intensity of the Veteran's symptoms was moderate.  The April 2009 VA examiner also assigned a GAF score of 55 and opined that the intensity of his symptoms were mild to moderate.  Finally, the December 2013 VA examiner assigned a GAF score of 60 to 70 and summarized the Veteran's level of impairment as being such that found that there was occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  This level of functioning matches the criteria for a 10 percent rating.  Further, the December 2013 VA examiner determined that the Veteran's PTSD disability did not preclude his ability to obtain and maintain gainful employment, noting that the Veteran remained employed for 30 years with the U.S. Postal Service, and he also completed studies to become a truck driver.  Thus, the evidence does not demonstrate that the Veteran experiences reduced occupational and social impairment with deficiencies in most areas, or total occupational and social impairment as is required for a rating higher than 50 percent.

Finally, during the period on appeal the Veteran's GAF scores ranged from 45 to 70; although they primarily ranged from 45 to 55.  The Board notes that although an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Here, according to DSM-V, the Veteran's GAF score reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  The GAF scores support the assignment of a 50 percent evaluation, which is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

With respect to the Veteran's reports of his depression symptoms, the Veteran is competent to report observable symptoms such as anxiety, sleep disturbance, and intrusive memories of his trauma.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his November 2011 testimony and statements of record describing the adverse impact his symptoms had on different aspects of his functioning are credible.  

Consideration has also been given to whether the schedular evaluation is inadequate, requiring referral to the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that currently assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Board also points out that the rating criteria specifically contemplate all levels of occupational and social impairment.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render application of the pertinent criteria inadequate.  The Veteran's disability is manifested by symptoms that are specifically contemplated by the schedular rating criteria.  As the schedule is adequate, no further discussion of extraschedular evaluation under 38 C.F.R. § 3.321(b) is necessary.


ORDER


A 50 percent rating for an acquired psychiatric disability to include PTSD is granted from August 31, 2006, subject to the laws and regulations governing the award of compensation benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


